Citation Nr: 0006712	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  97-27 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) currently evaluated as 50 percent 
disabling. 

2.  Entitlement to service connection for a cardiovascular 
disorder.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his brother




ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1960.

This appeal arises from a decision by the Muskogee, Oklahoma, 
Department of Veterans Affairs (VA) Regional Office (RO).     

Entitlement to a total rating based on individual 
unemployability due to service-connected disability was 
denied by rating decisions dated in October 1997 and April 
1998.  Although the veteran submitted notices of disagreement 
in March and April 1998 and appeared at a personal hearing in 
March 1999 in which individual unemployability was presented, 
a statement of the case has not been issued regarding the 
individual unemployability claim.  Therefore, the individual 
unemployability claim is the subject of part of the Remand 
section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's cardiovascular disorder is related to his 
service-connected PTSD-related stress.   






CONCLUSION OF LAW

The veteran's cardiovascular disorder is proximately due to 
or the result of the veteran's service-connected PTSD.  38 
U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records are negative for 
evidence of a cardiovascular disorder.  A June 1997 rating 
decision established service connection for post-traumatic 
stress disorder (PTSD).  The veteran submitted his claim for 
service connection for a cardiovascular disorder in August 
1997, alleging that it was secondary to the service-connected 
PTSD.  

A December 1997 psychiatric evaluation by Everett Bayne, 
M.D., notes that the veteran had a history of angioplasties 
in October 1993 and March 1994 and that his coronary artery 
disease and congestive heart failure were stable.  

The veteran underwent psychiatric examinations by Harry G. 
Mendros, M.D., in November 1997 and in May 1998.  The May 
1998 examination report states that the veteran's 1993 heart 
attack was stress-related due to the abnormal stress he 
experienced while in the military and that there was no doubt 
that the heart attack was stress-related and service-
connected due to the traumas the veteran had endured.  Dr. 
Mendros added that there were many studies that indicate that 
extreme stress affects the heart.

A July 1998 VA PTSD examination report includes the 
examiner's disagreement with Dr. Mendros' opinion linking the 
veteran's PTSD and his cardiovascular disorder.  The examiner 
stated that most veterans who were exposed to stress in the 
service had not had heart attacks, so one could not establish 
a definitive relationship between the two for this veteran.  
Likewise, during a VA cardiovascular examination, the 
physician concurred that the coronary artery disease was not 
related to the PTSD.

A November 1998 examination report by Laurence H. Altshuler, 
M.D., states that the veteran had three risk factors 
regarding coronary artery disease.  First was his family 
history, second was his smoking and third was stress.  He 
stated that stress was now well recognized as a significant 
risk factor.  He added that the stress had certainly 
contributed to the development of the veteran's coronary 
artery disease over time.  He stated that the veteran's 
stress factors were all of service origin. Therefore, it was 
his opinion that a large portion of the veteran's heart 
disease was indirectly service-connected.  

A February 1999 VA cardiovascular examination report states 
that there was no objective scientific evidence that the 
veteran's PTSD-related stress caused his coronary artery 
disease.  The examiner noted that competitive persons are 
more prone to coronary artery disease than others but that it 
is not scientifically appropriate to consider PTSD-related 
stress as a direct cause of the veteran's coronary artery 
disease.  The examiner opined that the veteran had several 
well-established risk factors age, gender, smoking history 
and mildly elevated cholesterol.  

A February 1999 examination report from John W. Ellis, M.D., 
includes his diagnoses of PTSD, increased levels of stress 
hormones due to PTSD and contributing to his coronary artery 
disease, service-connected PTSD contributing to self 
medication and use of cigarettes and nicotine that further 
contributed to his progression of coronary artery disease, 
myocardial infarctions in 1993 and 1994 as a result of the 
first three diagnoses.  He specifically stated that the 
veteran's PTSD contributed to increased stress hormones that 
in turn contributed to his coronary artery disease that 
resulted in his myocardial infarctions.  

During the veteran's personal hearing in March 1999 the 
veteran stated that he disagreed with the February 1999 VA 
examination in that he felt that his cholesterol was not a 
factor regarding his heart attack.  He stated that his doctor 
had told him that his cholesterol was of no value, that they 
would only treat bad cholesterol when it reached 160 and that 
his was only 139 in 1997.

During his hearing before a member of the Board in November 
1999 the veteran testified that Drs. Mendros and Bayne had 
told him that he was unemployable.  He was admitted for 
psychiatric problems in December 1997 and January 1998.  He 
stated that he got out of Rolling Hills Hospital about three 
weeks before the hearing and was scheduled to be readmitted 
for his PTSD for 30 days in January 2000.  He could not drive 
because of flashbacks.  

He began receiving Social Security Administration benefits in 
October 1993 because of a heart condition.  He was using 
oxygen was for chronic obstructive pulmonary disease that he 
had had since 1994 or 1995.  He could not work even if he did 
not have chronic obstructive pulmonary disease or coronary 
artery disease because his PTSD medications kept him in a 
cloud.  He added that without the medications he could not 
focus.  

The veteran testified that his heart disease was related to 
his PTSD.  He felt that his VA examinations were never fair, 
the last examiner did not even have his claims file.  Two or 
three doctors told him that his heart condition was tied into 
his PTSD.  The doctors said he had extreme stress.  

An October 1999 psychiatric examination report from C. F. 
Mynatt, M.D., is negative for an opinion linking the 
veteran's cardiovascular disorder to his PTSD.  

A November 1999 opinion from Michael J. Wiseman, Certified 
Rehabilitation Counselor, concerns the veteran's psychiatric 
symptoms and does not contain an opinion regarding any link 
between his PTSD and his cardiovascular disorder.  

The veteran submitted a an extract from the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) that 
indicates that psychological factors can affect medical 
conditions.

Analysis

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 75 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Secondary service connection claims must be well grounded.  
38 U.S.C.A. § 5107(a); Wallin v. West, 11 Vet. App. 509, 512 
(1998); Locher v. Brown, 9 Vet. App. 535, 538 (1996); Jones 
v. Brown, 7 Vet. App. 134, 136-38 (1994).  A secondary 
service connection claim is well grounded only if there is 
medical evidence to connect the asserted secondary disorder 
to the service-connected disability.  Velez v. West, 11 Vet. 
App. 148, 158 (1998).

A disability is service connected if it is proximately due to 
or the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  In addition, secondary service connection 
may also be established when there is aggravation of a 
veteran's non-service connected condition that is proximately 
due to or the result of a service-connected condition.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 
Vet. App. 34, 39 (1991).  In those circumstances, 
compensation is allowable for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448. 

When, after consideration of all evidence and material of 
record in a case, there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107, (1991).

In the present case the veteran is service-connected for PTSD 
and claims that his cardiovascular disorder was caused by it.  
There is no medical disagreement that the veteran was 
subjected to trauma during his service or that his PTSD was 
the result of that trauma.  

While private medical authorities have agreed that the 
veteran's coronary artery disease was the result of, or 
aggravated by his service-connected PTSD, VA examiners have 
disagreed, finding no link between the service-connected PTSD 
and the veteran's cardiovascular disorder.  They have noted 
that most veterans who are exposed to stress in service do 
not incur cardiovascular disorders and that there is no 
objective scientific evidence of a link between the two in 
the veteran's particular case.  

The undersigned finds that the evidence is in equipoise.  
Therefore, resolving all doubt in favor of the appellant, the 
Board finds that the record warrants service connection of 
the veteran's cardiovascular disorder.  38 U.S.C.A. § 5107. 


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, service connection for a cardiovascular 
disorder is granted.  


REMAND

The record contains several private examination reports as 
well as a July 1998 VA examination report.  The VA examiner 
made three diagnoses, PTSD, generalized anxiety disorder and 
major depression, recurrent episode with suicidal ideation.  
Although the examiner stated that the veteran's symptoms were 
unchanged since the last examination, that examination, dated 
in January 1998 contained diagnoses of PTSD and major 
depressive episode.  Drs. Everett Bayne and Harry G. Mendros 
also diagnosed PTSD and major depression.  In November 1997 
and May 1998 Dr. Mendros opined that the veteran's depression 
was secondary to his service-connected PTSD.  The VA 
physicians have not found that any psychiatric disorder other 
than PTSD is linked to the veteran's service directly or on a 
secondary basis.  It is therefore not clear what percentage 
of disability is caused by the veteran's service-connected 
PTSD alone.  The veteran's testimony before a member of the 
Board included the fact that he was scheduled to be 
hospitalized for his PTSD in Rolling Hills Hospital in 
January 2000.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Malincon v. West, 12 Vet. App. 238 (1999).  
Since the RO has not issued a statement of the case regarding 
the individual unemployability issue it must be remanded. 

Since the veteran's claim for an increased rating for PTSD is 
well grounded; the case is remanded for the following:

1.  The RO should obtain copies of all VA 
treatment records pertaining to the 
veteran's PTSD not already part of the 
claims file from July 1998 to present. 

2.  The RO should obtain copies of all 
treatment records pertaining to the 
veteran's PTSD not already part of the 
claims file from Drs. Bayne and Mendros 
from November 1997 to present.

3.  The RO should all inpatient and 
outpatient records from Rolling Hills 
Hospital not already part of the claims 
file.  In particular, the RO should 
ascertain whether the veteran was 
hospitalized in January 2000 or later, 
and if so, should obtain the records for 
that/those hospitalization(s).

4.  The RO should schedule the veteran 
for a VA psychiatric examination, in 
order to determine the extent of the 
service-connected PTSD.  All necessary 
tests and studies, including appropriate 
psychological studies (if determined to 
be necessary by the psychiatrist), should 
be conducted in order to identify and 
describe the symptomatology attributable 
to PTSD.  The report of examination 
should contain a detailed account of all 
manifestations of the disability found to 
be present.  If there are found to be 
psychiatric disorder(s) other than PTSD, 
the examiner should reconcile the 
diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.  
In particular, the examiner should set 
out the percentage, if any, that any 
nonservice-connected psychiatric 
disorders are aggravated by the veteran's 
service-connected PTSD.  The examiner 
must also comment on the extent to which 
PTSD affects occupational and social 
functioning.  The examiner is asked to 
express an opinion as to which of the 
following criteria best describes the 
veteran's psychiatric disability picture 
due solely to PTSD and any psychiatric 
disorders that are aggravated by the 
veteran's PTSD:

(1) Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; and difficulty in 
establishing or maintaining effective 
work and social relationships;

(2) Occupational and social impairment 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near- continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
and the inability to establish and 
maintain effective relationships; or

(3) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation or own name.

A multi-axial assessment should be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (Global Assessment 
of Functioning (GAF) score), with an 
explanation of the numeric code assigned, 
is to be included.  The claims folder and 
a separate copy of this remand must be 
made available to the examiner for review 
prior to the examination.

Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.

5.  The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issue of entitlement 
to a total rating based on individual 
unemployability due to service-connected 
disability and the veteran should be 
advised of the time in which to perfect 
his appeal ( see Manlincon v. West, 12 
Vet. App. 238 (1999).

Thereafter, the RO should undertake any indicated development 
and readjudicate the issue of entitlement to an increased 
rating for PTSD.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

 



